455 U.S. 329
102 S. Ct. 1496
71 L. Ed. 2d 187
CONSOLIDATED FREIGHTWAYS CORPORATION OF DELAWAREv.Raymond KASSEL et al
No. 79-1618
Supreme Court of the United States
February 23, 1982

On writ of certiorari to the United States Court of Appeals for the Eighth Circuit.
PER CURIAM.


1
The writ of certiorari is dismissed as improvidently granted.


2
Justice WHITE, dissenting.


3
We granted certiorari in this case to decide one very narrow question:  "May a court, without articulating its rationale, summarily deny an application for attorneys' fees under 42 U.S.C. § 1988?"  Petitioner concedes that "not . . . all cases require opinions," Brief for Petitioner 6, n. 6, but argues that with respect to an application for fees under § 1988 "[t]he combination of discretion and a standard for the exercise of that discretion necessitates a statement of reasons to determine whether the decision is proper."  Id., at 12.  In my view, such an application is not sufficiently distinguishable from numerous other motions and applications that a court may concededly decide without opinion.  Whether this is a good or bad method of exercising discretion in a particular case, or even in general, is not at issue in this case.  Because I do not believe that there is any per se rule that a court may never summarily deny an application for fees, I would affirm the decision below.


4
Justice O'CONNOR took no part in the consideration or decision of this case.


5
Accordingly, I dissent from the majority's disposition of this case.